Exhibit 10.12 KELLY SERVICES, INC. 2 PLAN DOCUMENT  POST 2004 (EFFECTIVE JANUARY 1, 2009) TABLE OF CONTENTS PAGE ARTICLE 1 ESTABLISHMENT OF THE PLAN 1 ARTICLE 2 DEFINITIONS 1 Account 1 Affiliated Group 1 Change in Control 1 Code 1 Commencement Date 1 Company 2 Compensation 2 Deferred Compensation 2 Election Agreement 2 Employee 2 Participant 2 Plan 2 Plan Administrator 3 Plan Year 3 Prior Plan 3 Retirement 3 Separation from Service 3 Specified Age 3 Sub-Account 3 Subsequent Payment Election 3 Valuation Date 3 ARTICLE 3 PARTICIPATION AND YEARS OF SERVICE 3 Eligibility. 3 Participation. 3 Years of Service. 4 ARTICLE 4 BENEFITS 4 Deferred Compensation. 4 Election Procedures. 5 Company Credits. 7 Company Matching Credits. 7 Company Discretionary Credits. 7 Forfeitures. 7 ARTICLE 5 ACCOUNTS 7 Participant Accounts. 7 Investment Return. 8 Valuation of Accounts. 8 ARTICLE 6 DISTRIBUTIONS 8 When Distribution Begins. 8 Manner of Payment. 8 Valid Election Agreement Changes. 8 Minimum Distribution. 9 -i- Distribution Process. 9 Death Benefits. 10 Acceleration of Payment 10 Delay of Payments 12 Actual Payment Date 13 ARTICLE 7 ADMINISTRATION 13 Plan Administrator. 13 Appointment of Administrative Plan Administrator. 13 Powers of Plan Administrator. 13 Limitation of Liability. 14 Claims Procedures. 14 Withholding of Taxes. 15 Distributions Upon Termination of Plan. 15 Compliance with Section 409A of the Code. 16 ARTICLE 8 MISCELLANEOUS 17 Unfunded Plan. 17 Spendthrift Provision. 17 Employment Rights. 17 Amendment or Termination. 18 No Fiduciary Relationship Created. 18 Obligations to Employer. 18 Receipt of Release. 18 No Warranty or Representation. 18 Construction. 18 Governing Law. 18 Counterparts. 19 Expenses. 19 ARTICLE 9 PRIOR PLAN AND TRANSITION RULES 19 Prior Plan. 19 Transition Relief for Deferral Elections. 19 -ii- KELLY SERVICES, INC.
